Citation Nr: 1426354	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of this claim, the Veteran testified at a hearing at the RO in July 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.


FINDING OF FACT

It is just as likely as not the Veteran's left knee disorder was incurred during his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, entitlement to service connection for this left knee disorder is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a disease or an injury resulting in current disability was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service-connection benefits is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The evidence is at least in equipoise as to whether the Veteran's current left knee disorder is related to an injury and symptoms that occurred during his service.  A private magnetic resonance imaging (MRI) study and a January 2011 VA examination report reflect diagnoses of degenerative joint disease, i.e., arthritis of the left knee.  In his hearing testimony, the Veteran stated that he had injured his left knee while serving in Vietnam when he tripped and knocked the knee against metal while responding to incoming rounds.  His service treatment records (STRs) show that, in December 1969, he sustained abrasions to both knees after taking a fall while running during his deployment to Vietnam.  While it is not clear that this is the injury described by him in his hearing testimony, his description of the injury is credible based on the circumstances of his service in Vietnam during the Vietnam War, irrespective of whether it is documented in his STRs.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  The STRs also reflect his reports of knee pain and locking in June 1970.

As importantly, the evidence supports a correlation ("nexus") between his current left knee pathology and the left knee injury and symptoms in service.  He has reported experiencing intermittent pain and swelling of his left knee since his service, as reflected in a March 2008 VA treatment record, which supports a finding that his injury never fully resolved.  According to this record and his hearing testimony, he was able to manage his symptoms on his own, without treatment or limitation on activities, until 1990 when he reinjured this knee - sustaining a meniscus tear.  He disputes any notion that that intercurrent injury (which, again, he says was in actuality a reinjury) is the reason he continues to have disability referable to this knee.

His private treatment records show he underwent left knee surgery in October 1990 and March 1991.  The Board finds his history of ongoing left knee problems since service, even prior to that injury, to be credible notwithstanding the absence of 
post-service treatment records until 1990, so not until the occurrence of that additional injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the mere absence of contemporaneous treatment records may not in itself lead to a finding that the claimant's statements are not credible).  Indeed, as already noted, he readily concedes not actually receiving treatment for his knee symptoms prior to 1990, which is consistent with the absence of earlier post-service treatment records.

In a July 2012 letter, the Veteran's treating physician, R. Lunke, M.D., stated that the Veteran's post-traumatic and post-surgical degenerative arthritis of the knee was directly related to his left knee injury in service.  As this opinion represents the findings of a medical professional based on an examination of the Veteran and consideration of his medical history, it constitutes probative evidence of a relationship between the current disability and the injury the Veteran sustained during his service and opposed to the additional injury he sustained to this same knee during the years since his service.  Dr. Lunke's opinion is not probatively outweighed by the contrary VA opinions provided in March and January 2007 VA examination reports, as they are based largely on a lack of documentation of knee problems for many years after service and do not take into account the Veteran's statements of ongoing knee problems since service and his credible report of a significant left knee injury while serving in Vietnam.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that all three elements of service connection are satisfied, and therefore his entitlement to benefits for this disability is established.  See Shedden, 381 F.3d at 1166-67; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim of entitlement to service connection for a left knee disorder is granted. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


